Citation Nr: 1113259	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left shoulder scapulothoracic myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for left shoulder scapulothoracic myofascial pain syndrome and assigned a 10 percent evaluation effective November 15, 2004.

The Board previously considered this issue.  In November 2009, the matter was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  


FINDINGS OF FACT

1.  Left shoulder scapulothoracic myofascial pain syndrome is manifested by painful motion of the joint to above shoulder level, with radiographic evidence of calcification.

2.  Disabilities of the thoracic and cervical spines are unrelated to the service connected left shoulder disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left shoulder scapulothoracic myofascial pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a left shoulder disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA outpatient treatment records have been obtained, and the Veteran has submitted, or VA has assisted him in obtaining, all identified and available relevant private medical records.  Service treatment records are also associated with the claims file.  Repeated VA examinations have been afforded the Veteran; most recently, the examiner reviewed the claims file and performed a complete physical examination.  He made all required findings and offered all requested opinions, together with complete and appropriate rationales.  The examination is adequate for adjudication purposes.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


II.  Evidence

Service treatment records show that the Veteran was discharged in 1970 following evaluation by a medical board for left thoracic chest pain.  At discharge, the service department estimated his disability to be 20 percent.

Private treatment records from Dr. EO for the period of September 2000 to February 2002 demonstrate complaints of left side chest and back pain, to include the neck.  

VA treatment records from 2002 to 2008 reveal continued complaints of left shoulder pain, with radiation to the chest and back.  He reported in October 2003 that the pain had been worsening over the past year.  Immobilization, a TENS unit, medication, heat, and physical therapy were used for relief.  At times the pain flared, and was described as severe.

Records from the VD Clinic, which was associated via contract with VA, from December 2004 to January 2006 reveal that on initial evaluation, Dr. ZPC noted no musculoskeletal problems or complaints.  A general examination was conducted at the same time as an evaluation for unrelated neurological complaints.  In June 2005, however, the Veteran reported pain in the left shoulder area.  In December 2005, he complained of neck pain "mostly in the intrascapular region."  He stated the pain had been chronic, but lately was worse.  Intrascapular myofascial pain syndrome was diagnosed.  

Dr. EN evaluated the Veteran in March 2005 for neck and shoulder area pain.  The Veteran reported a history of neck and shoulder pains; a September 2004 MRI demonstrated cervical spine degenerative changes and thoracic spine spondylosis.  There had been no significant change since November 2003.  The Veteran denied any recent injuries.  On physical examination, motion of the shoulder was "good;" there was some tenderness around the joint.  The impression was minor osteoarthritic changes, with recurrent cervical/left shoulder soft tissue problems and some persistent pain.  

Private treatment records from Dr. TRB indicate that the Veteran occasionally complained of back and shoulder pain from June 2003 to March 2007.  

A VA examination was conducted in July 2005.  The examiner reviewed the claims file in conjunction with the examination, and noted that although the Veteran had described his disability as involving the back, it was in fact a left shoulder condition at issue.  The Veteran reported having received intermittent treatment over the 30 years since service.  He described pain from the left posterior trapezium to the left scapula; pain had recently extended to the left shoulder and left chest.  Pain was associated with movement of the left shoulder, not the spine.  Left shoulder range of motion was from 0 to 135 degrees in forward flexion, with pain.  Abduction was to 160 degrees, with pain at 130 degrees.  Extension was to 55 degrees.  External rotation was to 90 degrees with "a little pain."  X-ray of the left shoulder was unremarkable.  The joint was stable.  Left shoulder scapulothoracic myofascial pain syndrome was diagnosed.  The examiner did not perform repetitive motion testing, and hence the examination was not adequate for rating purposes.

In May 2007, a VA examination was conducted; the claims file was again reviewed.  The Veteran complained primarily of pain, which he rated as 5/10.  It was centered between his spine and scapula on the left side.  Every few weeks, the pain was exacerbated to 10/10, with radiation to the neck, top of the shoulder, and chest.  Activity caused these exacerbations.  Physical examination showed 130 degrees of flexion in the left shoulder.  Extension was to 40 degrees, and internal and external rotation were to 75 degrees.  Abduction was to 120 degrees.  The left shoulder musculature was sore from the vertebral border of the lower portion of the scapula.  There were no spasms, and he could move the scapula fully.  There was pain at 130 degrees flexion and the end of abduction.  X-rays showed slight degenerative changes of the cervical spine and acromioclavicular joint.  There was degenerative disc disease of the thoracic spine.  The examiner failed to perform any repetitive motion testing, though he commented that there was no specific weakness, lack of endurance, or lack of coordination.  The examination is therefore not adequate for rating purposes.

A VA examination was conducted in May 2010.  The claims file was reviewed by the examiner, as were the prior VA examination reports.  The doctor noted the complaints of pain.  He noted difficulty with overhead reaching due to the left shoulder problems.  Straightening of the cervical spine was noted; there was some guarding on the left and pain with motion in that direction.  Range of motion of the cervical spine was painful and slightly limited, but there was no increase in impairment with repeated motion.  In the left shoulder, flexion was to 145 degrees, abduction was to 145 degrees, and internal and external rotation were each to 90 degrees.  There was pain with motion, but this did not increase with repeated movements.  No additional functional limitation on repetitive motion was found; movement actually improved.  X-rays showed degenerative changes of the left shoulder, cervical spine, and thoracic spine.  The examiner diagnosed two conditions of the left shoulder.  He noted impingement syndrome, which was also present on the right.  He also diagnosed myofascial pain; this caused loss of motion, painful motion, and radiation of pain into the thoracic area on the left, particularly along the medial border of the scapula.  While the examiner also diagnosed degenerative changes of the thoracic spine, he specified that the observed changes were consistent with age related degeneration, and were not related to service or the service connected disease.  Similarly, he specified that diagnosed cervical spine degenerative disc disease was unrelated to the service connected disability.  The pain from the cervical spine and left shoulder overlapped and contributed to the overall level of pain and disability, but there was no causal relationship between the two conditions.

III.  Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

When rating disabilities of the joints, the degree of actual functional impairment must be considered.  Factors such as pain, fatigue, lack of endurance, incoordination, and weakness are evaluated to determine the functional impact on the involved joint, particularly with repeated movements.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, (1995).

The medical evidence clearly establishes that the service connected disability includes only the impairment of the left shoulder.  Additional disabilities of the spine are not service connected, and reasoned medical opinions distinguish their symptomatology from that of the shoulder.  Evaluation must be based solely on symptoms related to the service connected left shoulder disability.

There are several options for evaluation of a shoulder disability.  Code 5200, for ankylosis of the scapulohumeral joint, is not applicable, as there is no evidence of ankylosis of the left shoulder; the Veteran has retained fairly complete movement of the joint.  Codes 5202 and 5203 assign evaluations based on the degree of malunion or instability in the shoulder joint; the evidence of record reflects no such findings, and hence rating under those Codes is not appropriate.  Code 5201 rates shoulder disability based on the degree of motion of the arm relative to the side; no compensable rating is available for any movement above shoulder level.  Shoulder level is considered to be 90 degrees from the side.  All examiners have noted range of motion of the left arm well above that height in flexion and abduction, even upon consideration of additional functional impairment due to pain, weakness, fatigue, lack of endurance, or incoordination.  Noted difficulty with overhead reaching still encompasses motion above shoulder level.

The RO has, therefore, appropriately evaluated the left shoulder disability by analogy to a Diagnostic Code which most closely reflects the symptomatology, affected body system, and anatomical location.  38 C.F.R. § 4.20.  Code 5024, for tenosynovitis, was selected.  This Code directs that evaluations are assigned under the criteria of Code 5003, as degenerative arthritis.

Code 5003 provides that degenerative arthritis established by x-ray should be rated on the basis of measured limitation of motion under a Code specific to the involved joint.  As previously discussed, no compensable evaluation is assignable under the limitation of motion codes for the shoulder (Code 5201).  In such a situation, a 10 percent evaluation is assigned for each major joint or group of minor joints showing limitation of motion.  The limitation must be demonstrated by objective findings, such as swelling, muscle spasm, or satisfactory evidence of pain on motion.  A higher, 20 percent evaluation is not available under Code 5003 in the absence of involvement of multiple joints.  38 C.F.R. § 4.71a, Code 5003.  The shoulder is a major joint.  38 C.F.R. § 4.45.

Examiners have repeatedly noted that there is x-ray evidence of degenerative changes of the left shoulder joint.  Further, although the measured range of motion is not compensable, it is demonstrably painful.  Not only has the Veteran very consistently and competently reported that pain, clinical findings of tenderness of the joint and the observations of numerous doctors have corroborated the complaints.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

The repeatedly measured range of motion, to include consideration of the DeLuca factors, exceeds shoulder level.  Only a single major joint is at issue.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 10 percent for left shoulder scapulothoracic myofascial pain syndrome is not warranted.



ORDER

An initial evaluation in excess of 10 percent for left shoulder scapulothoracic myofascial pain syndrome is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


